Deen, Presiding Judge.
This court entered a judgment in the above-styled case at 171 Ga. App. 31 (318 SE2d 709) (1984), affirming the judgment of the trial court. The judgment of this court was reversed on certiorari by the Supreme Court in In re Crane, 253 Ga. 667 (324 SE2d 443) *720(1985), which overruled Pedigo v. Celanese Corp. of America, 205 Ga. 392 (54 SE2d 252) (1949), and its progeny holding that henceforth the standard of proof in criminal contempt cases is the beyond-reasonable-doubt standard rather than the preponderance-of-evidence standard. The judgment of this court heretofore rendered is vacated and the judgment of the Supreme Court is made the judgment of this court.
Decided March 8, 1985.
Phillip J. Walsh, for appellant.
Ralph T. Bowden, Jr., Solicitor, Linda S. Finley, Assistant Solicitor, George P. Dillard, for appellee.

Judgment reversed.


McMurray, P. J., and Sognier, J., concur.